FILED
                           NOT FOR PUBLICATION                                AUG 15 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 10-10455

              Plaintiff - Appellee,              D.C. No. 4:09-cr-00737-FRZ-JJM-
                                                 3
  v.

PAULINO RIOS-LEDESMA, aka Paulino                MEMORANDUM*
Rios-Ledezma,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                 Frank R. Zapata, Senior District Judge, Presiding

                           Submitted August 11, 2011**
                             San Francisco, California

Before: O’SCANNLAIN, GRABER, and BEA, Circuit Judges.

       Defendant Paulino Rios-Ledesma appeals his sentence for numerous crimes

committed while smuggling aliens illegally into the United States. Six of those

crimes independently carry possible terms of life imprisonment. Defendant


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
nevertheless argues that his 57-year sentence is grossly disproportionate to his

crimes and that it therefore violates the Eighth Amendment. Reviewing de novo,

United States v. Barajas-Avalos, 377 F.3d 1040, 1060 (9th Cir. 2004), we affirm.

      Defendant, along with his four co-defendants, smuggled 31 undocumented

aliens across the Arizona border. When they reached Tucson, the smugglers took

the aliens to a stash house. The smugglers forcibly held the aliens there and

threatened not to release them until they each paid more money. The smugglers

also threatened to shoot the aliens with a MAK-90 assault rifle and a 9mm pistol if

they did not pay. Defendant had the task of keeping a record of each alien and

what amount he or she owed. He also made phone calls to the aliens’ family

members, demanding that they pay for the aliens’ release. Defendant kept a pistol

in his waistband at all relevant times.

      A jury convicted Defendant of, among other things, three separate charges of

brandishing a firearm while committing crimes of violence. Under 18 U.S.C.

§ 924(c), the district court had to sentence Defendant to a minimum term of 7 years

on the first of those counts, and to a minimum term of 25 years on each of the two




                                          2
subsequent counts, all to be served consecutively. Defendant therefore received

the minimum sentence mandated by Congress.1

      Because we previously have held that § 924(c) is a constitutional exercise of

Congress’ broad authority to define and fix the punishment for crime, United

States v. Wilkins, 911 F.2d 337, 338–39 (9th Cir. 1990), reaff’d by United States v.

Hungerford, 465 F.3d 1113, 1118 (9th Cir. 2006), we reject Defendant’s argument

that the statute unconstitutionally deprives the district courts of sentencing

discretion. Because Defendant’s sentence is not grossly disproportionate to his

crimes, we also reject Defendant’s argument that his sentence violates the Eighth

Amendment. United States v. Harris, 154 F.3d 1082, 1084 (9th Cir. 1998).

Defendant’s Eighth Amendment challenge is thus "directly precluded by our

precedent." Hungerford, 465 F.3d at 1118.

      AFFIRMED.




      1
        Departing from the Sentencing Guidelines in Defendant’s favor, the district
court sentenced Defendant to "time served" on each of the additional seven crimes
of which Defendant was convicted.

                                           3